Title: To Thomas Jefferson from Albert Gallatin, 18 December 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
             Sir: 
            Treasury DepartmentDecember 18th. 1802.
          
          I have the honor of transmitting detailed statements of the Expenditures in the Quarter Master General’s department, and by the Naval Agents, from the 1st. January, 1797, to the 31st. December, 1801, so far as the same were made upon accounts settled at the Treasury.
          Those statements have been prepared by the Register of the Treasury, pursuant to the directions you gave on the 5th. of last May, for the purpose of carrying into execution a resolution of the House of Representatives of the 3d day of May, 1802: they embrace, however, only that portion of the objects contemplated by the resolution, which will not be contained in the documents prepared by the Accountants of the War and Navy departments.
          I have the honor to be, Very respectfully, Sir, Your obdeient servant.
          
            Albert Gallatin
          
        